DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “LUMINESCENT LIGHT EMITTING DEVICE, LIGHT SOURCE UNIT, AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsuwaki (US 20130107535 A1).
Regarding claim 1, Matsuwaki teaches a luminescent light emitting device (Fig. 1-3) comprising: a base (2, 6, 9, 10 and/or 12); a luminescent material layer (8) provided on the base (2, 6, 9, 10 and/or 12); a heat dissipating rib (19) provided on an outer circumferential side of the luminescent material layer (8) in such a manner as to rise erect from the base (2, 6, 9, 10 and/or 12); and a collective lens (4) fixed to the heat dissipating rib (19) to seal in the luminescent material layer (8).
Regarding claim 2, Matsuwaki further teaches a cylindrical casing (5, 15) provided on the outer circumferential side of the luminescent material layer (8) in such a manner as to rise erect from the base (2, 6, 9, 10 and/or 12), wherein the heat dissipating rib (19) comprises multiple heat dissipating ribs (19) provided along an axial direction of the cylindrical casing (5, 15) while being provided on an outer circumferential surface of the cylindrical casing (5, 15) in a circumferential direction thereof (Fig. 3).
Regarding claim 3, Matsuwaki further teaches an inner circumferential surface of the cylindrical casing (5, 15) is mirror finished (5B, 12C; [0034], [0047]), and wherein the luminescent material layer (8) is positioned on a center axis of the cylindrical casing (5, 15; Fig. 1-3).
Regarding claims 6-8, Matsuwaki further teaches the collective lens (4) is disposed in the vicinity of the luminescent material layer (8) so as to collect directly luminescent light falling 
Regarding claims 15-17, Matsuwaki further teaches the luminescent material layer (8) is either of a member in which luminescent particles are dispersed in a binder of silicone resin or a binder of alumina and a member in which luminescent particles are sintered ([0029]).
Regarding claim 19, Matsuwaki teaches a light source unit (Fig. 1-3) comprising: an excitation light shining device (3, 13) for emitting excitation light; and a luminescent light emitting device (7, 24; Fig. 1-3) configured to receive the excitation light to emit luminescent light, wherein the luminescent light emitting device comprises: a base (2, 6, 9, 10 and/or 12); a luminescent material layer (8) provided on the base (2, 6, 9, 10 and/or 12); a heat dissipating rib (19) provided on an outer circumferential side of the luminescent material layer (8) in such a manner as to rise erect from the base (2, 6, 9, 10 and/or 12); and a collective lens (4) fixed to the heat dissipating rib (19) to seal in the luminescent material layer (8; Fig. 1-3).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 4, 5, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuwaki in view of Kusunoki (US 20160178186 A1).
Regarding claims 4 or 5, Matsuwaki further teaches the base (2, 6, 9, 10 and/or 12) is formed of ceramic and is connected with the cylindrical casing (5, 15) by a heat transmitting joining member ([0031], [0032], [0036], [0037], [0044], [0045], [0049], [0054]-[0056]), wherein the cylindrical casing (5, 15) is formed into an iron cylinder, and wherein the cylindrical casing (5, 15) and the collective lens (4) are fixed in place through crimping (Fig. 1-3).
Matsuwaki does not explicitly teach the base is formed of copper.
It is well known in the art that LED substrate/base is typically made of ceramic or copper (Kusunoki, [0003]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsuwaki such that the base is formed of copper; because ceramic is costly and poor processability.
Regarding claims 9 and 10, Matsuwaki further teaches the collective lens (4) is disposed in the vicinity of the luminescent material layer (8) so as to collect directly luminescent light falling within a half-power angle in luminescent light emitted from a circumferential edge of a shining area of excitation light shone on to the luminescent material layer (8) by way of the collective lens (4; Fig. 1-3).
Regarding claim 18, Matsuwaki further teaches the luminescent material layer (8) is either of a member in which luminescent particles are dispersed in a binder of silicone resin or a binder of alumina and a member in which luminescent particles are sintered ([0029]).

Claims 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuwaki (and Kusunoki) in view of Phillips (US 20090116214 A1)
Regarding claims 11-14, Matsuwaki does not explicitly teach a second collective lens provided apart from the collective lens (4) and the cylindrical casing (5, 15) and having a lens diameter greater than that of the collective lens (4).
Phillips a second collective lens (122) provided apart from the collective lens (116) and having a lens diameter greater than that of the collective lens (116).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsuwaki with Phillips; because it allows collimating the emitted light to improve light use efficiency.
Regarding claim 20, Matsuwaki does not teach a projector comprising: the light source unit according to claim 19; a display device on to which light source light emitted from the light source unit is shone to form image light; a projection optical system for projecting the image light emitted from the display device on to a screen; and a processor for controlling the display device and the light source unit.
Phillips teaches the light source unit (104-116); a display device (201) on to which light source light emitted from the light source unit is shone to form image light; a projection optical system (Fig. 2A) for projecting the image light emitted from the display device on to a screen (Fig. 2A; [0025]); and, inherently, a processor for controlling the display device and the light source unit ([0025]).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent document US 20110001431 A1 disclose a LED assembly having ribbed cylindrical housing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882